DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Amendment filed on 01/14/22, responding to the Office action mailed on 09/16/21, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-7.

Claim Objections
Claim 7 is objected to because of the following informalities:  a typographical error, “gate insulating layers” at the bottom of p. 6 of amended claims should be –gate insulating layer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of gate electrodes" in lines 2 and 8 on p.7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai.
Regarding claim 1, Arai discloses (Figs 2A, 2B, 3) a semiconductor device, comprising:
a first electrode [136];
a first semiconductor region [112] provided on the first electrode [136] and electrically connected to the first electrode [136], the first  semiconductor region being of a first conductivity type (n-type);
a junction region [113], [115] provided on the first semiconductor region [112], the junction region including a second semiconductor region [113] of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the second semiconductor region being less than an impurity concentration of the first conductivity type in the first semiconductor region (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations), and
a third semiconductor region [115] of a second conductivity type (p-type),
a plurality of the second semiconductor regions [113] and a plurality of the third semiconductor regions [115] being alternately provided in a second direction (horizontal) perpendicular to a first direction (vertical),
the first direction being from the first electrode [136] toward the first semiconductor region [112];
a fourth semiconductor region [114] provided around the junction region along a first plane perpendicular to the first direction, the fourth semiconductor region being of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the fourth semiconductor region [114] being less than the impurity concentration of the first conductivity type in the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations);
a fifth semiconductor region [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region being of the second conductivity type (p-type) (This limitation is met in the active region A1, as seen more clearly in Fig.14 having multiple fifth semiconductor regions between gate electrodes [922]);
a sixth semiconductor region [124] provided on the fifth semiconductor region, the sixth semiconductor region being of the first conductivity type (n-type) (par. [0114]-[0116]);
a gate electrode [122] facing the fifth semiconductor region [116] via a gate insulating layer [120]; and
a second electrode [134] provided on the fifth and sixth semiconductor regions, the second electrode being electrically connected [130] to the fifth and sixth semiconductor regions,
wherein a density of traps in one of the plurality of second semiconductor regions [113] and a density of traps in the other one of the plurality of second semiconductor regions [113] each are  greater than a density of traps in the first semiconductor region [112] (Fig. 2B) and greater than a density of traps in the fourth semiconductor region [114] (See Fig. 2A,2B).
Regarding claim 2, Arai further discloses (Figs 2A, 2B) wherein a concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in the third semiconductor region  [115] is greater than the concentration of the first element in the first semiconductor region [112] and greater than the concentration of the first element in the fourth semiconductor region [114], or
a density of traps in the second semiconductor region is greater than the density of traps in the first semiconductor region and greater than the density of traps in the
fourth semiconductor region (Fig. 2B, both limitations are satisfied by Arai),


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai, in view of Tamura et. al., U.S. Pat. Pub. 2016/0035881, hereafter Tamura.
Regarding claim 3, Arai discloses everything as applied above. Arai further discloses (Figs 2A, 2B) wherein the concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in one of the plurality of second semiconductor regions [113] and the concentration of the first element in the other one of the plurality of second semiconductor regions [113] each are greater than the concentration of the first element in the first semiconductor region [112] (Fig. 2B) and greater than the concentration of the first element in the fourth semiconductor region [114] (Fig. 2A, element “xxx”, see also Fig. 2B).
Arai fails to explicitly disclose wherein the first element is at least one selected from the group
consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	However, Tamura discloses (par. [0044], [0049) wherein the first element is at least one selected from the group consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cited metals instead of Helium or protons used by Arai, because Tumura teaches that these metals can be used as lifetime killers instead of protons of Arai (par [0049]).
	Regarding claims 4 and 5, Arai in view of Tamura discloses everything as applied above. The claims refer to concentration distribution of the first element in the junction region and between the junction region and the fourth or first semiconductor regions.
	While these limitations are not explicitly taught by the prior art of record, they are nevertheless obvious because it was held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP, Latest Edition, 2144.05.II.A).
	
Regarding claim 7, Arai discloses a method for manufacturing a semiconductor device, the
method comprising (Fig. 2A):
diffusing (par. [0211]) a first element (par [0199]) into a junction region [113], [115] of a structure body, the first element being at least one selected from the group consisting of a heavy metal element and a proton (par. [0199], proton is diffusing at cited annealing temperatures),
the structure body including a first semiconductor region [112] of a first conductivity type (n-type),
the junction region [113], [115] provided on the first semiconductor region [112], the junction region including
a second semiconductor region [113] of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the second semiconductor region being less than an impurity concentration of the first conductivity type in the first semiconductor region(the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100], [0102] explicitly specify the concentrations), and
a third semiconductor region [115] of a second conductivity type (p-type),
a plurality of the second semiconductor regions [113] and a plurality of the third semiconductor regions [115] being alternately provided in a second direction perpendicular to a first (vertical) direction, the first direction being from the first electrode [136] toward the first semiconductor region [112],
a fourth semiconductor region [114] provided around the junction region [113],[115] along a first plane perpendicular to the first (vertical) direction, the fourth semiconductor region being of the first conductivity type (n-type) and including a lower first-conductivity-type impurity concentration than the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100], [0102] explicitly specify the concentrations),
a fifth semiconductor regions [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region being of the second conductivity type (p-type),
a sixth semiconductor region [124] provided on the fifth semiconductor region [116], the sixth semiconductor region being of the first conductivity type (n-type) (see Fig. 14 for details of the active region).
a gate electrode [122] provided on the fifth semiconductor region [116] and the sixth semiconductor region [124], the gate electrode facing the fifth semiconductor regions via a gate insulating layer [120], and
an insulating layer [126] provided on the junction region [112],[115]  and the fourth semiconductor region [114] around the plurality of gate electrodes [122],
the diffusion causing a concentration of the first element in one of the plurality of second semiconductor regions and a concentration of the first element in another one of the plurality of second semiconductor regions to be greater than a concentration of the first element in the first semiconductor region and greater than a concentration of the first element in the fourth semiconductor region by diffusing the first element via a gap between mutually-adjacent gate electrodes of the plurality of gate electrodes (this limitation is satisfied in the configuration of Fig. 2A), the one of the plurality of second semiconductor regions [113] contacts with the one of the plurality of third semiconductor regions [115]. 
Arai fails to explicitly disclose:
an upper portion of the other one of the plurality of second semiconductor regions is arranged with the fifth semiconductor region in the second direction.
However, Tamura discloses  (Fig. 1A)
an upper portion of the other one of the plurality of second semiconductor regions [4a] is arranged with the fifth semiconductor region [5] in the second direction (horizontally).
It would have been obvious to one having ordinary skill in the art to modify trench gate design of Arai to planar gate of  Tamura, resulting in this lilitation, because it results in a more reliable device, since planar gate is known to have a greater on-resistance, and both designs are well known in the art

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai, in view of Tamura et. al., U.S. Pat. 9,219,141, hereafter ‘141.
Regarding claim 6, Arai discloses everything as applied above. Arai fails to explicitly disclose further comprising: a seventh semiconductor region provided between the first electrode and the first semiconductor region, the seventh semiconductor region being of the first conductivity type and including a higher first-conductivity-type impurity concentration than the first semiconductor region.
	However, ‘141 discloses (Fig. 1A) further comprising: a seventh semiconductor region [1] provided between the first electrode [Drain] and the first semiconductor region [2], the seventh semiconductor region being of the first conductivity type and including a higher first-conductivity-type impurity concentration than the first semiconductor region [2].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Arai with a structure of ‘141 with an additional seventh semiconductor region, because  ‘141 teaches (Col. 2, lines 37-62, Col. 3,  lines 38-44) that such a modification improves noise in MOSFET operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejections.
To the degree that the Arguments may still be applicable to the current rejection, the Examiner responds.
The Argument on pp.8-11 asserts that Arai fails to disclose the concentration of a first element,
as in the text in bold, e.g. on p.9. However, in their response, Applicant clearly argues about dopant concentration. The first element is a proton ion, so the concentration refers to the concentration of proton ions, rather than a dopant concentration. Therefore, any argument based on  comparisons  between claimed concentration of a first element and dopant concentration of prior art appear to be erroneous since apples are compared to oranges. 
	Furthermore, two “wherein” clauses in claim 1 on p. 3 are connected by “or”. Therefore, only one of them can be found in prior art, and for this reason, and the argument being directed to a wrong concentration, the amendments to claims 1 and 2 do not change the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/              Examiner, Art Unit 2817